Citation Nr: 1100143	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for psoriasis.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On appeal in July 2009, the Board recharacterized the right 
shoulder issue as a new and material evidence claim and reopened 
the claim, and recharacterized the psychiatric issue as an 
original claim.  The Board remanded all three issues for 
additional development.

The request to reopen the Veterans' claim for service 
connection for a back disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran initially requested a hearing before a Member of the 
Board at the RO (i.e., Travel Board hearing).  In September 2004, 
the Board remanded the case for the requested hearing, 
determining that although the Veteran had not attended previously 
scheduled RO and Travel Board hearings, the cancellations had 
been timely and he had provided good cause for his failure to 
report.  The Veteran thereafter cancelled or failed to show for 
subsequently scheduled hearings.  In September 2006, he withdrew 
his hearing request in writing, pursuant to 38 C.F.R. § 
20.704(e).  Nearly three years later, the Veteran again expressed 
interest in a hearing.  In correspondence received on May 11, 
2009, he asked "Do I need a board hearing?"  In correspondence 
received on May 15, 2009 he stated "Personal hearing board 
member in Washington D.C. board hearing or T.V. at Waco."  In 
correspondence received on May 22, 2009, he stated "I [the 
Veteran] don't w[]ant a board hearing.  P.S. I don't know VA 
Rules."  

On appeal in July 2009, the Board noted that the Veteran had 
failed to appear at several previously scheduled hearings, and 
had largely failed to provide good cause for his absences.  
Accordingly, the Board determined that a hearing was not 
warranted.  

In two separate letters dated August 2010, the Veteran 
specifically requested to participate in a video conference 
hearing.  In light of the Veteran's requests, the case is 
remanded so that a video conference hearing can be scheduled.  
The Veteran is hereby notified that the failure to report 
for a scheduled hearing without good cause will result in 
the denial of any future request for a hearing with 
respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing in accordance with his 
request.  Notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b).   After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claim file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


